Case 1:19-cr-00576-BMC Document 41 Filed 05/29/20 Page 1 of 2 PageID #: 1073


                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
MPR/RCH/EMR                                      271 Cadman Plaza East
F. #2019R00927                                   Brooklyn, New York 11201


                                                 May 29, 2020

By USAfx

Cesar DeCastro, Esq.
7 World Trade Center, 34th Floor
New York, NY 10007

                Re:   United States v. Genaro Garcia Luna
                      Criminal Docket No. 19-576 (BMC)

Dear Counsel:

              Enclosed please find the government’s supplemental discovery in accordance
with Rule 16 of the Federal Rules of Criminal Procedure. Please note the enclosed discovery
contains Protected Material and should be handled consistently with the Protective Order.
The government also requests reciprocal discovery from the defendant.
I.     The Government’s Discovery

       Enclosed please find:

        Business records, Bates-numbered 0000057082-0000057089, 0000057090-
         0000057107, 0000057108-0000057115, 0000057116-0000057364, 0000081388-
         0000081392, 0000081393-0000081408, 0000081485-0000081505 and 0000081506-
         0000081510;
        Property records, Bates-numbered 0000081409-0000081484;
        Financial records, Bates-numbered 0000057365-0000057697, 0000057698-
         0000081387, 0000081511-0000082160 and 0000091289-0000091294;
        A law enforcement report, Bates-numbered 0000082161-0000082162;
        Intercepted communications, Bates-numbered 0000082163-000089133;
        Draft translations of intercepted communications, Bates-numbered 0000089134-
         0000091288; and
        Draft translations of statements of the defendant, Bates-numbered 0000091295-
         0000091418.
Case 1:19-cr-00576-BMC Document 41 Filed 05/29/20 Page 2 of 2 PageID #: 1074




               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact me.

                                                  Very truly yours,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:     /s/
                                                  Michael P. Robotti
                                                  Ryan C. Harris
                                                  Erin M. Reid
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000

Enclosures

cc:    Clerk of Court (BMC) (via ECF)




                                              2
